Citation Nr: 1337724	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-37 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned at a August 2012 Travel Board hearing.  The hearing transcript is of record.  

The Board notes that the Veteran's claim was initially denied in the January 2009 rating decision on appeal.  In April 2009, the Veteran submitted a lengthy statement in support of his claim.  The Veteran's claim was denied by the RO again in February 2010, and a notice of disagreement was received later in February 2010.  The RO has treated the claim currently on appeal as a claim for whether new and material evidence has been received to reopen a claim for hypertension.  However, construing the evidence in a light most favorable to the Veteran, the Board finds that the Veteran's April 2009 statement constituted a notice of disagreement, and therefore the question of whether new and material evidence has been received sufficient to reopen a previously-denied claim is not for consideration in this case.


FINDINGS OF FACT

1.  The Veteran had an elevated blood pressure reading indicative of hypertension, at the time of his discharge in December 1968.

2.  Hypertension was first diagnosed during private treatment in July 1969, within one year of the Veteran's discharge, and it required treatment with medication.



CONCLUSION OF LAW

Hypertension is presumed to have been incurred during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. 

In addition, hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(a). Hypertension means diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 CFR  
§ 4.104, Note (1).  Further, as hypertension is recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his currently diagnosed hypertension is related to his active military service.

Service treatment records show that the Veteran's blood pressure was normal in October 1964, at the time of his entrance into the military.  However, at the time of his discharge in December 1968, he had an elevated blood pressure reading of 142/90.

The Veteran's private physician, G.M., MD reported that he began treating the Veteran around July 1969 for hypertension with increasing medications.  See January 2010 statement from G.M., MD.  Other private treatment records show that the Veteran has been followed for various conditions, including hypertension.

VA treatment records show treatment for various conditions, and a diagnosis of hypertension as early as 1971.

The Veteran's wife has also reported that she married the Veteran in July of 1972, and that he came into the marriage suffering from high blood pressure.  See undated statement from the Veteran's wife.

The Veteran was afforded a VA examination in response to his claim in January 2009.  The Veteran reported that he had been diagnosed with diabetes mellitus type 2 about 15 years before, and with hypertension about 25 years before.  He also reported that he was also diagnosed with hypertension and treated by physicians outside of the VA in the past, and that his treatment included various medications.  The Veteran's blood pressure readings on physical examination were 190/98, 185/113 and 191/112.  He was diagnosed with essential hypertension and Type 2 diabetes mellitus.  The examiner opined that the Veteran's hypertension was not related to his diabetes mellitus, but he did not give an opinion as to whether the hypertension was directly related to the Veteran's active military service or whether he developed hypertension within one year of his discharge.

The Veteran was afforded another VA examination in April 2010.  The examiner noted, as did the previous VA examiner, that the Veteran's blood pressure reading at the time of his discharge was 142/90.  The examiner also noted that a diastolic pressure of 90, if confirmed by additional measurements, would be considered hypertension.  However, he went on to state that it was unlikely that a prudent physician would have started treatment on the basis of one blood pressure in that range, and instead, it would have been advisable to counsel the Veteran to have follow-up of his blood pressure, but it was impossible to say on the basis of the one reading whether the Veteran was hypertensive at the time of his discharge.  He stated further that the fact that there was no evidence of additional elevated blood pressures for 15 to 20 years after discharge and the diagnosis of essential hypertension was made makes it more likely than not that he was not actually hypertensive in service, but that he developed high blood pressure with aging.  

The April 2010 VA examiner's opinion reflects no consideration of the Veteran and his private physician's reports noted above, that he was treated for hypertension in July 1969, just seven months after his discharge, or the VA treatment records which show that the Veteran was treated for hypertension in 1971, just two years after his discharge.  The Veteran is competent to report treatment that he received treatment for hypertension during the years immediately following his discharge, and the medical evidence of record, including statements from his private physician, and VA treatment records, support his reports.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion lacks probative value, and is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
As noted above, VA regulations provide that service connection may be established for a cardiovascular disorder, including hypertension if manifested during service or on a presumptive basis if the evidence demonstrates that the disability was manifested to a compensable degree within one year of service separation.  See 38 C.F.R. § 3.309. 

In this case, the evidence of record shows that the Veteran had his first hypertensive blood pressure reading in December 1968, at the time of his discharge from active service, and that he was started on hypertensive medication by his private physician, approximately 7 months later in 1969, which was well within the first year after his discharge from active service.  

Under the VA rating schedule, hypertension means that diastolic pressure is predominantly 90mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Although the available evidence of record does not include any specific blood pressure readings at the time that the Veteran was started on hypertensive medication, under the VA rating schedule, a compensable evaluation is assigned when hypertension requires continuous medication for control.  In this regard, the Board notes that as stated, the Veteran had an elevated blood pressure reading of 142/90 at the time of his discharge examination, and his private physician has indicated that he had to treat the Veteran's diagnosed hypertension with "increasing medications."  The April 2010 VA examiner even noted that a diastolic reading of 90 would be indicative of hypertension, if confirmed by additional measurements.  The fact that Dr. G.M. started treating the Veteran for hypertension just seven months after his discharge leads to the conclusion that the Veteran's in-service elevated blood pressure reading was ultimately confirmed by additional measurements, leading to the treatment with hypertensive medication.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

After review of all the evidence of record, the Board finds that the available medical evidence of record concerning the onset of hypertension and the severity of the Veteran's hypertension during the first year following his discharge from active service is, at best, in relative equipoise.  Given the fact that he had a blood pressure reading consistent with hypertension under VA regulations at the time of his discharge in 1968, and was treated for hypertension with hypertensive medication in July 1969, within one year of discharge from active service, the Board will resolve all reasonable doubt in favor of the Veteran.  Accordingly, service connection for hypertension is granted on a presumptive basis.


ORDER

Service connection for hypertension is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


